                      Case 4:21-cv-00450-JM Document 11-7 Filed 06/15/21 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT FOR
                             THE EASTERN DISTRICT OF ARKANSAS




DYLAN BRANDT, et al.,

                                  Plaintiffs,                      Case No.: 4:21-CV-00450-JM-0I



LESLIE RUTLEDGE, et al.

                                   Defendants.




                               DECLARATION OF PARKER SAXTON
                     MOTION
           OFPLAINTIFES'
   IN SUPPORT                          INJUNCTION
                          FORA PRELIMINARY
                 I, Parker Saxton, hereby declare as follows:

                           I am a Plaintiff in this action. I offer this Declarationin support of   Plaintiffs
                                                                                          set forth in this
Motion for a Preliminary Injunction. I have personal knowledge of the facts

Declarationand could and would testify competently to those facts if called as a witness.

                 2.        I am 16 years old and a sophomorein high school. I sing in the school choir,

and I am learninghow to play the guitar.

                3.         I am transgender. I was designatedas female on my birth certificate, but


my gender identity is male.

                           Though I did   not   have the words to identify as transgenderuntil I was much

older, for as long as I can remember, I never felt like a girl. When
                                                                     I was young. my mother used

                                                                                me
to joke   that my theme song was "IfI Were a Boy" by Beyoncé.That felt right to

                           When I was 11 years old I cut my hair short and, starting in the seventh

                                                         as masculine.
grade,I dressedexclusively in clothestraditionally viewed
                                                                                                          7
                        Case 4:21-cv-00450-JM Document 11-7 Filed 06/15/21 Page 2 of 4




                  6.        I have always faced really bad anxiety about having to use public    restrooms,


and have avoided doing so for as long as I can remember. When I started puberty, my anxiety

worsened. I started wearing four or five sports bras at a time to hide my body. To this day, I find

it difficult   to see   myself in the mirror when   I get   out   of the shower, and cannot bring myself to

wear a bathing suit.


                  7.        When I was around 13 years old, I came out to my dad as transgender. T

wrote my dad a      letter explaining that I was a boy, and asking him to refer to me by male pronouns

and to call me by a male version of my birth name. Later, I chose the name Parker. My dad has

been very supportive of me.

                   8.       After I came out to my dad, I took further steps to socially transition.          I

started introducing myself with a male name and asked that I be referred to by male pronouns. I

came out to my choir community, and since then I have worn a tuxedo during formal choir


performances.

                  9.        Taking steps to socially transition helped alleviate some of my anxiety, but

it did not change my extreme         discomfort with my body. I asked my dad to take me to receive

gender-affirming medical care.          In 2019, we went to the Gender Spectrum Clinic at Arkansas

Children's Hospital, where I was diagnosed with gender dysphoria.

                   10.      The first treatment     I began at the Clinic      was Depo-Provera to stop

menstruation, which had caused me significant distress. I have been getting that treatment              since

the fall of 2019. This greatly easedmy anxiety, and I was able to stop taking the Zoloft I had been

taking to manage my anxiety and depression.

                   11.      My doctor told me that the next course of treatment          I could begin was

testosterone.    I felt ready to start taking testosterone to get more relief from my gender dysphoria.



                                                      -2-
                        Case 4:21-cv-00450-JM Document 11-7 Filed 06/15/21 Page 3 of 4




Then, I found out that the General Assembly was considering the Health Care Ban, which would

take that option away from me. I was devastated when I heard about the law-I               had been hoping

to start testosterone    for so long, and it felt like those hopes had been crushed and that all the terrible

feelings I had about my body would return and get worse. My dad and I were worried about what

would happen to me if I started testosterone         and then abruptly stopped the treatment      if the law

passed.

                  12.       After I found out the Health Care Ban passed,my anxiety worsened again.

I had to resume taking medication for anxiety, which seemed like a step backwards.

                  13.       My dysphoria has been so severe that, together with the advice of my doctor,

my dad and I decided that I would begin testosterone             even though I am at risk of having this

treatment    abruptly stopped because of the new law.

                  14         I received my first testosterone shot on May 27, 2021. Getting the first shot

was a great feeling because it was the start of something I have wanted for a long time. It felt like


things were starting to go my way. I have had happy moments throughout my life, but this was

better-thisfelt    like a huge milestone.

                  15.       Though I know this    treatment   is my best chance at alleviating the distress I

feel from gender dysphoria, I also do not want to have to move. I have spent my entire life in

Arkansas, and I feel safe in my community.           I have family, friends, and a choir community who

support     me here. My sisters and my dad also feel at home and connected to the community in

Arkansas. But I cannot go back to the way I was living before I started treatment,              and moving


might be the only way        to   preserve the progress I have made




          I declare under penalty of perjury that the foregoing is true and correct.



                                                       -3-
         Case 4:21-cv-00450-JM Document 11-7 Filed 06/15/21 Page 4 of 4




Executed in Conway, Arkansas on this 12thday    ofJune,2021.

                                                     Parker Saxton




                                       -4-
